Citation Nr: 0517574	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  00-08 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.
 
 

REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1979 to October 1979.  This claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
claim is currently under the jurisdiction of the RO in San 
Juan, Puerto Rico.  A Travel Board hearing was held at the 
St. Petersburg, Florida RO before the undersigned Veterans 
Law Judge in May 2000.  The Board remanded the case in May 
2001 and June 2004 for development.


FINDINGS OF FACT

An acquired psychiatric disorder was not present in service 
or for many years thereafter, and is not otherwise related to 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may service incurrence of 
schizophrenia be presumed. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 4.127 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in June 
2004, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The June 2004 letter advised the 
veteran to let VA know if there is "any other evidence or 
information" that he thought would help support his claim. 
In addition, the personal hearing he attended in May 2000 
advised him of the opportunity to submit any evidence at his 
disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in March 2000.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until June 2004. 
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  VA 
medical opinions addressing the question at issue also have 
been obtained. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Background

The service medical records include an enlistment examination 
report dated in March 1979, which is silent for any pertinent 
notations or findings.  In August 1979 medical records, it is 
noted that the veteran was admitted to the hospital for 
treatment initially for adjustment reaction and migraine 
syndrome.  He was admitted on a second occasion for treatment 
of superficial lacerations on the left forearm.  He was fully 
oriented without active suicidal ideation.  The diagnoses 
were adjustment reaction, possible aggressive personality, 
and suicidal gesture.  Noted is that the veteran had a 
history of drug abuse.  A psychiatric follow-up was 
indicated.  He was returned back to duty with no change in 
profile.  Administrative separation was recommended.  

In a VA outpatient record dated in November 1998, it is noted 
that the veteran's service medical records had been reviewed.  
The examiner noted the inservice diagnoses of an adjustment 
disorder and a personality disorder, and a subsequent 
diagnosis of nervous disorder with suicidal intentions and 
attempts.  The examiner stated that it was very likely that 
the veteran was misdiagnosed initially, and that his 
schizophrenic process could have been in the early stages of 
the illness when it would have been difficult to identify.  

Subsequent VA outpatient records show continuing treatment 
for schizophrenia.  

In a report from a VA mental disorders examination conducted 
in August 2002, the veteran's wife recited the veteran's past 
medical history, indicating that he was hospitalized in 
service for a nervous disorder.  He continued psychiatric 
treatment after service, and indicated multiple psychiatric 
hospitalizations between 1982 and 1983 and from 1994 to 2000.  
The veteran's wife reported that the veteran was in private 
psychiatric treatment for the prior year taking medications, 
and that he used to work sporadically on more than 20 jobs 
for a short period of time, working no more than two or three 
months on a job.  His last job had been as an auto dealer in 
Orlando in 1995 working for one month.  The veteran had not 
been able to work since that time due to his mental disorder.  
The veteran married in June 1982 and had four children, with 
whom he lived.  The veteran's wife reported no interpersonal 
problems with the children.  

The veteran reported that he felt that there was a conspiracy 
to harm and persecute him.  He felt that people were talking 
and laughing about him and heard voices that no one else 
could hear.  The veteran felt that he had a direct contact 
with God and that his neighbor's antenna was damaging his 
organs.  

The examiner noted a diagnosis of schizophrenia, paranoid 
type at present, psychotic, with a Global Assessment of 
Functioning (GAF) score of 39.  The examiner noted that the 
veteran's behavior was considerably influenced by delusions 
and hallucinations and that he had serious impairment in 
communication and judgment so as to meet a DSM-IV definition 
of GAF of 30.  

The examiner stated that there were no service medical 
records available; thus, the report of hospitalization in 
service could not be confirmed.  The examiner further stated 
that there was no evidence that the veteran had been treated 
for a mental disorder during the first year after separation 
from service.  According to the records, the examiner noted 
that the veteran's first psychiatric hospitalization was in 
July 1982 in a private psychiatric hospital with a diagnosis 
of generalized anxiety disorder.  The veteran's first VA 
psychiatric hospitalization was in February 1987 for major 
depressive disorder.  The examiner concluded that based on 
the above, the veteran's schizophrenia did not have its onset 
in service and was not related to service.  

VA outpatient records dated from 2002 to 2004 reveal 
treatment for the veteran's schizophrenia.  In general, 
interventions included medications and support groups.  

In July 2004, a VA examiner provided an addendum to the 
August 2002 VA examination based solely upon a complete 
records review.  The examiner noted that at the time of the 
previous examination, the service medical records had not 
been available.  As such, the examiner had given the opinion 
that the veteran's schizophrenia was not due to service, 
given that there was no evidence otherwise to support that 
the veteran had been treated for a mental disorder within the 
first year from separation from service.  In this addendum, 
the examiner noted the evidence that had not been available 
previously.  The records showed that the veteran had been 
hospitalized and treated for adjustment reaction, suicidal 
feature, and passive aggressive personality in service.  The 
examiner further noted that there was no evidence in the 
service medical records of a psychotic episode or a 
psychiatric diagnosis of schizophrenia.  The examiner noted 
that the diagnosis of adjustment reaction is a separate 
entity and an emotional response to environmental 
circumstances, and was not considered evidence that 
schizophrenia was present when the veteran was in service.  

Further, the examiner noted that there was evidence in the VA 
psychiatric electronic medical records that the veteran was 
seen after August 2002 on five different occasions at the 
Psychiatric Intervention Center from September 2002 to March 
2003 with a consistent diagnosis of schizophrenia and a GAF 
score of 55.  The veteran was evaluated at the Mental Hygiene 
Clinic in June 2003 and admitted for psychiatric treatment 
with a diagnosis of schizophrenia, paranoid type, with a GAF 
score of 52.  In the veteran's last visit to the Clinic in 
February 2004, a diagnosis of schizophrenia, paranoid type, 
with a GAF score of 50 was established.  

The examiner noted that there was no evidence in the VA 
medical records, or in the claims folder overall that the 
veteran was treated for a mental disorder including 
schizophrenia during the first year after discharge.  

Therefore, the examiner opined that due to the above 
objective evidence, the veteran's schizophrenia did not have 
its onset in service and was not related to service.  

Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including 
schizophrenia, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

Mental retardation and personality disorders are not diseases 
or injuries for compensation purposes and disability from 
them may not be service-connected. 38 C.F.R. § 4.127.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

The veteran essentially maintains that a chronic psychiatric 
disability had its onset during his period of active duty. 
Service medical records disclose that he was treated for 
manifestations of an adjustment disorder and a personality 
disorder. A review of post-service medical records shows that 
the veteran initially reported psychiatric symptomatology in 
1981 and that a psychotic process was first diagnosed in 
1987, several years post service.

A VA Mental Health Clinic record dated in November 1998, 
however, indicates that a VA examiner, after reviewing his 
medical records, was of the opinion that the veteran was very 
likely misdiagnosed "on the first presentation" as his 
schizophrenic process could have been in the early stages of 
the illness when it would be difficult to identify. 

The VA psychiatrist who examined the veteran in August 2002 
reached a contrary conclusion, i.e., that the veteran's 
schizophrenia did not have its onset in service and was not 
related to service. This same psychiatrist reviewed the 
veteran's claims folder and concluded that service medical 
records showed no evidence of a psychotic episode and that 
post-service medical records were negative for evidence of 
schizophrenia within one year of his service discharge. The 
psychiatrist once again opined that the veteran's 
schizophrenia did not have its onset in service and was not 
related to service. No other medical opinion or other 
competent medical evidence concerning the etiology of the 
veteran's schizophrenia is of record.

The Board finds that diagnoses reached by the inservice 
treating physicians and the opinion expressed by the VA 
psychiatrist who both reviewed the entire record and examined 
the veteran have greater probative value than the opinion to 
the contrary reported in November 1998. In diagnosing an 
adjustment disorder and a personality disorder, the inservice 
physicians had the benefit of observing first-hand the 
symptoms manifested by the veteran at that time. The VA 
physician who examined the veteran in 2002 was later able to 
study all of his medical records, both in service and post-
service, in arriving at his conclusion, supported by a 
logical rationale.

Consequently, the Board finds that the veteran does not have 
an acquired psychiatric disorder related to service. In 
reaching its decision, the Board has also considered the 
veteran's assertions regarding his claim.  However, it does 
not appear that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  The Court has also held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence establishes that the 
veteran does not have an acquired psychiatric disorder 
related to his period of military service, the claim of 
service connection must be denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


